Case 1:19-cv-03377 Document 1-10 Filed 04/16/19 Page 1 of 3




             EXHIBIT 10
4/9/2019                                 Opinion | Jeffrey
                            Case 1:19-cv-03377             Epstein’s Attorneys:
                                                      Document         1-10 AFiled
                                                                                Fair Plea Deal - The New
                                                                                        04/16/19         York Times
                                                                                                       Page    2 of 3

  LETTER



  Jeffrey Epstein’s
  Attorneys: A Fair
  Plea Deal
  The attorneys for a man accused of sexual abuse of young women defend the
  prosecutors’ decision to drop federal charges against him.

  March 4, 2019


  To the Editor:

  Re “The Cowardly Labor Secretary” (editorial, March 3):

  Your editorial’s conclusions are in profound conflict with the reality as we, Jeffrey Epstein’s
  current and former lawyers, knew it.

  When he was United States attorney for the Southern District of Florida in 2007, Alexander
  Acosta, the current labor secretary, oversaw a plea deal for Mr. Epstein involving charges of
  solicitation of prostitution involving young women. Your underlying premise is that Mr. Acosta
  had capitulated and not filed federal charges because Mr. Epstein had a “high-priced defense
  team.”

  This was categorically denied by the Southern District’s then first assistant, Jeffrey H. Sloman, in
  an Op-Ed article in The Miami Herald on Feb. 15. Mr. Sloman correctly represented the existence
  of “significant legal impediments to [federally] prosecuting” what was a quintessentially state case.

  He also correctly represented that the government had achieved its principal objectives — a felony
  plea, incarceration, millions of dollars in restitution and monetary settlements, and lifetime sex
  offender registration — through its agreement with Mr. Epstein. That agreement was reviewed at
  multiple levels of the Justice Department. An agreement rather than a trial is how over 97
  percent of federal cases get resolved, through negotiations by two teams of experienced
  professionals. The case lacked the credible and compelling proof that is required by federal
  criminal statutes.

  That the guilty plea was required in a state, not federal, court reflected the absence of evidence
  that Mr. Epstein used the internet, traveled to a location away from his home for the purpose of
  having illegal sex, commercially trafficked women to others, engaged in force, fraud or coercion,
  used drugs or alcohol to entice young women who came to his house to exchange sexual massages
  for money, possessed child pornography or in other ways violated federal law.


https://www.nytimes.com/2019/03/04/opinion/letters/jeffrey-epstein.html                                                 1/2
4/9/2019                          Opinion | Jeffrey
                     Case 1:19-cv-03377             Epstein’s Attorneys:
                                               Document         1-10 AFiled
                                                                         Fair Plea Deal - The New
                                                                                 04/16/19         York Times
                                                                                                Page    3 of 3
  The number of young women involved in the investigation has been vastly exaggerated, there was
  no “international sex-trafficking operation” and there was never evidence that Mr. Epstein “hosted
  sex parties” at his home.


                                                      You have 3 free articles remaining.
                                                           Subscribe to The Times



  Finally, Mr. Epstein has gone to prison and made enormous monetary settlements relying on his
  negotiated agreement. He is entitled to finality like every other defendant.

  Kenneth W. Starr
  Martin G. Weinberg
  Jack Goldberger
  Lilly Ann Sanchez
  A version of this article appears in print on March 5, 2019, on Page A26 of the New York edition with the headline: Jeffrey Epstein’s
  Attorneys: A Fair Plea Deal




https://www.nytimes.com/2019/03/04/opinion/letters/jeffrey-epstein.html                                                                   2/2
